WOODLEY, Judge.
The conviction is for violation of Art. 514 P.C.; the punishment a fine of $200 and 20 days in jail.
The sole question presented for review relates to the court’s charge.
The trial court defined an assignation house as “a house, room and place where men and women---meet by mutual appointment - - - for the purpose of unlawful sexual intercourse.”
Also, in applying the law to the facts, the charge required a finding that appellant kept a house where men and women met for the purpose of unlawful sexual intercourse.
Appellant sought to have the term “unlawful sexual intercourse” defined and tendered a charge defining said term as including only the elements of the offenses of adultery and fornication.
The statute under which appellant was prosecuted does not contain the word unlawful, but provides that an assignation house is one where men and women meet for the purpose of sexual intercourse.
Elsewhere in the charge, the trial court correctly charged the elements of the offense alleged which the state was required to establish, including the following.
“3. That said house was a place where men and women met by mutual appointment or by appointment made by another for the purpose of sexual intercourse.”
*66There was no requirement in this part of the charge that the purpose of the men and women in meeting be unlawful sexual intercourse.
Viewing the charge as a whole and the evidence which is without dispute, we are unable to agree that appellant was prejudiced by the use of the words “unlawful intercourse” in the charge or by the refusal of the requested charge defining said term.
The sufficiency of the evidence is not questioned and need not be discussed further than to say we find it sufficient to sustain the conviction.
The judgment is affirmed.